Title: The American Commissioners to John Lamb, [ca. 11–19 September 1786]
From: 
To: 


     
      Sir—
      [11–ca. 19 September 1786]
     
     We have received your two Letters, of the 15 & 18. July from Alicant and are sorry to learn that your indisposition discourages you from travelling by Land or sea
     We still think it most adviseable, both for your own interest & that of the United states, that you should return to Congress, for their further Instructions, as soon as possible, & we again propose to you, to embark from spain, by the first oppertunity.
     Congress have never informed us, of any Promise made, or Encouragement given you, that you should be settled with in Europe, and we think it best you should settle with their Board of treasury. Nevertheless if you transmit to us, your account we will adjust it, as far as lies in Us, subject to the revision of Congress. Your Letter of

Credit we wish you to return to one of us, by the first oppertunity, as you will not have occasion to draw again by Virtue of it.
     Mr. Randall is gone to N. York & it is our wish that you might be there with him that Congress might have an oppertunity of receiving from both together, as much information as possible, that you might mutually aid each other in settling your account—
     We are
     
      J A—
     
    